IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51110
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GARY MICHAEL WITHERSPOON,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. A-99-CR-24-1-ALL-JN
                        --------------------
                          December 14, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Gary Michael Witherspoon appeals from his conviction of

possession of a firearm by an individual subject to a court order

regarding domestic violence.   He argues that 18 U.S.C.

§ 922(g)(8) violates the Commerce Clause, the Fifth Amendment’s

due process component, and the Second Amendment.   Witherspoon’s

contentions are unavailing –- 18 U.S.C. § 922(g)(8) does not

violate the Commerce Clause, United States v. Pierson, 139 F.3d

501, 503-04 (5th Cir. 1998); does not violate the Fifth

Amendment, United States v. Emerson, ___ F.3d ___ (5th Cir. Oct.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-51110
                               -2-

16, 2001), 2001 U.S. App. LEXIS 22386, **16-20; and does not

violate the Second Amendment.   Id. at *146.

     AFFIRMED.